'



    Case 2:20-cv-00014-JPJ-PMS Document 22-1 Filed 11/20/20 Page 1 of 1 Pageid#: 106
                                           b.'
                                             $
                                             e$
                                              .!
                                               %'                           ' -   v'.
                                                                                    ,




                                                                                              V v a
                                                                                                  <
                                                                                            u *- -% rf-
                                                                                                      lz'
                                                                                                       %h      a

                                                                                              +
                                                                                              N


                                                                                              V
                                                                                              %




                                                                                        w1
                                                                                        &
                                                                                        &          .   '               @   .


                                                                                        m                          *
                                                                                        &                               ..
                                                                                        &     - . - ....-. -           !.
                                                                                        &     . .                      -, .
                                                                                        &
                                  - -- .
                                                 &. .
                                                --N>
                                                                                        ru . . . - - .
                                                                                                     '

                e
                                                  G     r'%
                                                        o             . .
                                                                                        E=
                                                                                        m                              .
                                                                                                                        ..
                                                                                                                   <   .

            .       . .

                W         -
                                                  &..                                   r
                                                                                        <
                                                                                                                       o'.
                Q-                                                .
                     <            .

                                      m                  #.
                                      D
                                      v -
                                                          P
                     %                                    '#
                     +3
                     >'                .
                                                              .

                              '
                    * kw          .
                                                              <,
                                                                                              ?i

                                        .                                                   g g
                                                                                              ey .,j

                                            O
                                            .c
                                                                                        Q
                                                                                        c              -




                                                                                        =      >= Mox
                                                                                        x
                                                                                        O
                                                                                               ro ooo'
                                                                                        o
                                                                                        el' W o
                                                                                              c<
                                                                                               -O
                                                                                                M
                                                                                                or
                                                                                                 mn
                                                                                                  *
                                                                                                  v 'v
                                                                                        K& Sœ x
                                                                                              co0
                                                                                        >9. . e
                                                                                        +     x: -
                                                                                                 gme
                                                                                                   y.
